DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2019 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), computer program product (claims 8-14), and system (claims 15-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving…a first data…; determining…an amount and condition of food available based on the first data; determining…a number and location of people based on the first data; modifying…the first data to create a second data; predicting…one or more food requirements for the people based on the number and location of people and the second data; predicting…an optimal food allocation for the people based on the amount and condition of food available and the one or more food requirements; and reporting…the optimal food allocation. Independent claims 8 and 15 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to by one or more computer processors… from one or more sensors…; the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media…; A computer system for predictive forecasting of food allocation, the computer system comprising: one or more computer processors;  P201808435US01Page 25 of 28one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of one or more computer processors, the stored program instructions comprising (as recited in claims 1, 8, and 15).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: by one or more computer processors… from one or more sensors…; the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media…; A computer system for predictive forecasting of food allocation, the computer system comprising: one or more computer processors;  P201808435US01Page 25 of 28one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of one or more computer processors, the stored program instructions comprising (as recited in claims 1, 8, and 15) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0030]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-14, and 16-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein the first data is modified by applying fuzzification to create the second data; wherein the first data is modified by applying time series to create the second data; wherein the first data is modified by applying fuzzification and time series to create the second data; overlaying, by one or more computer processors, the optimal food allocation on a map of an affected area; determining, by one or more computer processors, a probability of one or more people of the people will run out of food based on the amount and condition of food available and the one or more food requirements; and responsive to the probability of any of the one or more people being greater than a threshold, reporting, by one or more computer processors, a first group of people of the one or more people, wherein the first group of people have the probability greater than the threshold; responsive to the probability of any of the one or more people being greater than the threshold, overlaying, by one or more computer processors, the first group of people on a map of an affected area”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-14 and 16-20) recite the CRM and system for performing the method of claims 2-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190026791 (hereinafter “Rai”) et al., in view of U.S. PGPub 20170116661 to (hereinafter “Sundar”) et al.
 As per claim 1, Rai teaches A computer-implemented method for predictive forecasting of food allocation, the computer-implemented method comprising the steps of: 
receiving, by one or more computer processors, a first data from one or more sensors; Rai 0094: “the system 100 includes a set of one or more sensor devices 142 located within a pre-staging location 138. The pre-staging location 138 is a location or area where one or more items 140 from the list of recommended items is pre-staged prior to occurrence of a predicted event associated with an aid opportunity. The set of sensor devices 142 generate sensor data associated with the items 140. The set of sensor devices 142 in some examples transmits the sensor data to the aid request generator 112 via the network 114. The aid request generator 112 analyzes the sensor data to determine the inventory of items stored at the pre-staging location 138.”
determining, by one or more computer processors, a number and location of people based on the first data; Rai 0030, 0048-0049: “In addition to detecting spatio-temporal clusters using raw space-time event data, the spatio-temporal cluster detection algorithm also conducts population normalized spatio-temporal cluster detection using global population estimates at a 700 m by 700 m spatial resolution. The resulting space-time event pattern is then tested for statistical significance as detailed above. Similarly, detection is also conducted using historical observation normalization. This normalization process uses observed historical data collected and summarized at hourly intervals using the same spatial resolution as the population normalization above…The spatio-temporal cluster detection algorithms employed in conjunction with these tools of the analysis engine 20 allow for the harvesting and analysis of historical and streaming data from social media sources, such as TWITTER, FOURSQUARE, YOUTUBE, INSTAGRAM, FACEBOOK and others. As such, the analysis engine 20 addresses five types of social media data types: 1) demographic 2) psychographic 3) behavioral 4) location 5) intention. On a monthly basis approximately 5 million disparate social interactions are harvested by the analysis engine 20 from individual users of these systems, including (as described in the third party provider (e.g. TWITTER) end user agreement) demographic (age, gender, inferred income, self-identified location); psychographic (values, attitudes, interests, lifestyles), behavioral (past activities/actions baseline that may indicate future intent, i.e. marching to a protest area, purchasing history) and location (physical location or geo-inferred location of an individual/groups of individuals).”
modifying, by one or more computer processors, the first data to create a second data; Rai 0030, 0048-0049: “In addition to detecting spatio-temporal clusters using raw space-time event data, the spatio-temporal cluster detection algorithm also conducts population normalized spatio-temporal cluster detection using global population estimates at a 700 m by 700 m spatial resolution. The resulting space-time event pattern is then tested for statistical significance as detailed above. Similarly, detection is also conducted using historical observation normalization. This normalization process uses observed historical data collected and summarized at hourly intervals using the same spatial resolution as the population normalization above.”
predicting, by one or more computer processors, …requirements for the people based on the number and location of people and the second data; predicting, by one or more computer processors, an optimal …allocation for the people based on the amount and condition of f… requirements; 
Rai 0022-0026: “The system identifies items which are predicted to be needed or useful in response to the predicted event. The system pre-stages the recommended items within a predetermined distance or range of the predicted event. In this manner, the items are on-hand at or near the location of the event for faster response time, improved item transportation logistics, etc… an aid request generator that analyzes aid opportunity data and historical aid opportunity data to generate a predicted list of needed items for a given aid opportunity. This enables quick, efficient, and accurate acquisition and provision of needed items customized for an identified aid opportunity…0061-0063: The analysis component 116 in other examples includes a machine learning 140 component for analyzing the static data and dynamic data to generate requested items lists. The machine learning 140 includes algorithms for analyzing data and generating data-driven predictions based on prediction modeling and pattern recognition (pattern analysis)…  the machine learning 140 to improve predictions of future needed items. Likewise, if there is a surplus of items because too many of one type of item is requested, the machine learning 140 utilizes the surplus items data as feedback to improve the accuracy of future requested items lists.”
and reporting, by one or more computer processors, the optimal …allocation;Rai 0186-0193: “The aid request generator in other examples provides an aid request site for posting requested item lists from requesting parties associated with an aid opportunity. The aid request site prompts the inventory allocated to a specific natural disaster, allowing uses to purchase selected items directly in one or more store(s) near the disaster area and/or purchase one or more selected items online for donation to the requesting party for utilization by an aid opportunity. A selected provider, chosen by the aid request generator, dispatches the donated selected items from the store or distribution center to the collection area in the one or more stores for pick-up by the requesting parties… The inventory is allocated by the aid request generator, in some examples, based on the analytic system providing data collected from the different data feeds, modules, databases, and interface documents after verification of a specific natural disaster reported by a third-party aid agency web server requesting the aid. The aid request generator confirms the items needed for relief in the specified natural disaster by analyzing user provided data, aid opportunity data, and/or aid request data”
 Rai may not explicitly teach the following. However, Sundar teaches:
determining, by one or more computer processors, an amount and condition of food available based on the first data; one or more food … food… food available and the one or more food…;
Sundar 0037-0039: “the sensors module comprises a plurality of sensors that measure an availability of ingredients to cook food. The sensors module also comprises a plurality of sensors that measure the food and nutrition intake of a plurality of humans and provide the information about the food and nutrition intake to the cloud computing module… to manage the availability of a plurality of ingredients for preparation of food. The inventory management module is also configured to receive the information regarding an availability of ingredients in a plurality of storage locations through the sensors module. The inventory management module is configured to receive the information regarding a type of food the system is scheduled to cook and automatically alert the end-point devices about the availability of the ingredients …0070-0071: “The first level has the raw ingredients whereas the last level has the ready to consume food. The intermediate levels have food, which is being processed or stored. Each of these barrels have sensors, which report on the temperature, quantity, weight, texture, and the like. These barrels dispense content or go into processing chambers. The processing chambers perform a variety of operations like cleaning, boiling, deep-flying, spraying, fermenting, refrigerating, reheating, mixing, and the like. There are also special purpose chambers that are used for sensing the quality or quantity of the operation such as a visual camera inspection chamber, which is configured to see the food to decide on the next course of action.”
Rai and Sundar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rai with the aforementioned teachings from Sundar with a reasonable expectation of success, by adding steps that allow the software to utilize food data with the motivation to more efficiently and accurately organize and analyze distribution [Sundar 0070].
  As per claim 3, Rai and Sundar teach all the limitations of claim 1. 
 In addition, Rai teaches:
 wherein the first data is modified by applying time series to create the second data;Rai 0022-0026: “The system identifies items which are predicted to be needed or useful in response to the predicted event. The system pre-stages the recommended items within a predetermined distance or range of the predicted event. In this manner, the items are on-hand at or near the location of the event for faster response time, improved item transportation logistics, etc… an aid request generator that analyzes aid opportunity data and historical aid opportunity data to generate a predicted list of needed items for a given aid opportunity. This enables quick, efficient, and accurate acquisition and provision of needed items customized for an identified aid opportunity…0061-0063: The analysis component 116 in other examples includes a machine learning 140 component for analyzing the static data and dynamic data to generate requested items lists. The machine learning 140 includes algorithms for analyzing data and generating data-driven predictions based on prediction modeling and pattern recognition (pattern analysis)…  the machine learning 140 to improve predictions of future needed items. Likewise, if there is a surplus of items because too many of one type of item is requested, the machine learning 140 utilizes the surplus items data as feedback to improve the accuracy of future requested items lists.”
 Claims 8, 10, 15 and 17 are directed to the CRM and system for performing the method of claims 1 and 3 above.  Since Rai and Sundar teach the CRM and system, the same art and rationale apply.
 Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190026791 (hereinafter “Rai”) et al., in view of U.S. PGPub 20170116661 to (hereinafter “SUNDARAM”) et al., in further view of U.S. Patent 9824489 (hereinafter “Khormi”) et al.
 As per claim 2, Rai and Sundar teach all the limitations of claim 1. 
 Rai and Sundar may not explicitly teach the following. However, Khormi teaches:
 wherein the first data is modified by applying fuzzification to create the second data;Khormi, claim 11: ”a second parameter associated with the plurality of houses, and a third parameter associated with the plurality of streets, the first parameter being a size of the house that is computed based on the geometry of the object corresponding to the house, the second parameter being a magnitude of the plurality of houses being recognized in the captured image, and the third parameter being the distance between edges of two recognized, map, the computed first, second, and third parameters, respectively, to a first interval type-2 fuzzy set, each computed parameter being mapped to one level of a first predetermined number of levels of the first interval type-2 fuzzy set, determine at least one rule from a plurality of rules that is activated based on the mapping of the first, second, and third parameters to their corresponding first interval type-2 fuzzy sets, calculate, for each activated rule, a second interval type-2 fuzzy set corresponding to the geographical region, the second interval type-2 fuzzy set having a computed value that is one level of a second predetermined number of levels, combine the calculated second interval type-2 fuzzy sets to obtain a third interval type-2 fuzzy set corresponding to an overall quality index parameter of the geographical region, the overall quality index parameter being obtained based on a comparison of each of a magnitude of the size of each house in the captured image, the number of houses being recognized in the captured image, and the magnitude of the street width in the captured image with respective threshold values, the combining including computing a union of the calculated second interval type-2 fuzzy sets and computing a weighted average of membership functions corresponding to each of the calculated second interval type-2 fuzzy sets, and monitor the geographical region after a predetermined time interval to detect a change in the overall quality index parameter of the geographical region.”
Rai, Sundar, and Khormi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rai and Sundar with the aforementioned teachings from Khormi with a reasonable expectation of success, by adding steps that allow the software to utilize mathematical techniques with the motivation to more efficiently and accurately organize and analyze data [Khormi claim 11]. 
 As per claim 4, Rai and Sundar teach all the limitations of claim 1. 
 Rai and Sundar may not explicitly teach the following. However, Khormi teaches:
 wherein the first data is modified by applying fuzzification and time series to create the second data;Khormi, claim 11: ”a second parameter associated with the plurality of houses, and a third parameter associated with the plurality of streets, the first parameter being a size of the house that is computed based on the geometry of the object corresponding to the house, the second parameter being a magnitude of the plurality of houses being recognized in the captured image, and the third parameter being the distance between edges of two recognized, map, the computed first, second, and third parameters, respectively, to a first interval type-2 fuzzy set, each computed parameter being mapped to one level of a first predetermined number of levels of the first interval type-2 fuzzy set, determine at least one rule from a plurality of rules that is activated based on the mapping of the first, second, and third parameters to their corresponding first interval type-2 fuzzy sets, calculate, for each activated rule, a second interval type-2 fuzzy set corresponding to the geographical region, the second interval type-2 fuzzy set having a computed value that is one level of a second predetermined number of levels, combine the calculated second interval type-2 fuzzy sets to obtain a third interval type-2 fuzzy set corresponding to an overall quality index parameter of the geographical region, the overall quality index parameter being obtained based on a comparison of each of a magnitude of the size of each house in the captured image, the number of houses being recognized in the captured image, and the magnitude of the street width in the captured image with respective threshold values, the combining including computing a union of the calculated second interval type-2 fuzzy sets and computing a weighted average of membership functions corresponding to each of the calculated second interval type-2 fuzzy sets, and monitor the geographical region after a predetermined time interval to detect a change in the overall quality index parameter of the geographical region.”
Rai, Sundar, and Khormi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rai and Sundar with the aforementioned teachings from Khormi with a reasonable expectation of success, by adding steps that allow the software to utilize mathematical techniques with the motivation to more efficiently and accurately organize and analyze data [Khormi claim 11]. 
 Claims 9, 11, 16 and 18 are directed to the CRM and system for performing the method of claims 2 and 4 above.  Since Rai, Sundar, and Khormi teach the CRM and system, the same art and rationale apply.
 Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190026791 (hereinafter “Rai”) et al., in view of U.S. PGPub 20170116661 to (hereinafter “SUNDARAM”) et al., in further view of U.S. PGPub 20170262790 (hereinafter “Khasis”) et al.
 As per claim 5, Rai and Sundar teach all the limitations of claim 1. 
 Rai and Sundar may not explicitly teach the following. However, Khasis teaches:
 further comprising overlaying, by one or more computer processors, the optimal food allocation on a map of an affected area;Khasis 0125: ”In some embodiments, the mapping module of the optimization server may overlay a map of a route, which may then be used as a framework for the predictive module to determine future user behaviors and movements, e.g., footstep patterns, in addition to vehicle maneuvers to produce the most optimized driving and walking route. In order for the system to differentiate user behavior from user vehicle maneuvers, the prediction module may equate a sustained slow speed of travel reported from the position detection device as the user is on foot, such as, e.g., 1-4 MPH. The prediction module may make use of transmission counts and average times to determine whether the user is traveling by vehicle or on foot, and to build on top of the map a history of vehicle maneuvers and user footsteps. For example, the system may log each transmission burst emanating from the position detection device along with coordinates and time to obtain historical data of traversal by the user in order to predict future traversal patterns by taking averages of the data points. Additionally, the system may detect a transition between walking and driving modes using an accelerator, an internal, an external and/or an embedded sensor of the mobile device.”
Rai, Sundar, and Khasis are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rai and Sundar with the aforementioned teachings from Khasis with a reasonable expectation of success, by adding steps that allow the software to utilize overlaying data with the motivation to more efficiently and accurately organize and analyze data [Khasis 0125].  
 Claims 12 and 19 are directed to the CRM and system for performing the method of claim 5 above.  Since Rai, Sundar, and Khasis teach the CRM and system, the same art and rationale apply. 
 Allowable Subject Matter
Claims 6-7, 13-14, and 20 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ettl; Markus. HEURISTIC CROSS SHIPPING OF DISASTER RELIEF SUPPLIES AT POINTS OF DISTRIBUTION, .U.S. PGPub 20110071877The present disclosure relates generally to distributing supplies, and more particularly to heuristic cross shipping of disaster relief supplies at points of distribution. When disasters occur (e.g., such as hurricane, earthquake, fire, bioterrorism, and others), emergency supplies (e.g., water, meal, medicine, generators, blankets, tarps, and others) need to be distributed to victims on time.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683